        Case 1:19-cv-00139-TJC Document 45 Filed 01/04/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


AMERICAN RELIABLE                                 CV 19-139-BLG-TJC
INSURANCE COMPANY,

                    Plaintiff,                    ORDER OF DISMISSAL
                                                  WITH PREJUDICE
vs.

GINO D. ULMER and BREANNE
MCKITTRICK,

                    Defendants.


      Pursuant to the parties’ Stipulation for Dismissal With Prejudice (Doc. 44),

and good cause appearing,

      IT IS HEREBY ORDERED that this action is dismissed with prejudice, with

each party to bear their own attorneys’ fees and costs.

      DATED this 4th day of January, 2021.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                          1
